Citation Nr: 0710174	
Decision Date: 04/09/07    Archive Date: 04/16/07

DOCKET NO.  05-18 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess 
of 30 percent for post-traumatic stress disorder (PTSD).

2.  Whether new and material evidence has been presented to 
reopen a claim for service connection for a skin disorder.


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1966 to 
December 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts, that granted service connection for 
PTSD and assigned a 30 percent disability rating, and found 
that new and material evidence had not been presented to 
reopen a claim for service connection for a skin disorder.

In a statement dated May 6, 2003, the veteran indicated that 
he had a skin disorder as a result of exposure to Agent 
Orange.  This claim has not yet been adjudicated and is 
referred to the RO for appropriate action.

In April 2006, the veteran was afforded a personal hearing 
before the undersigned.  A transcript of the hearing is of 
record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.

During the April 2006 personal hearing, the veteran stated 
that his PTSD symptoms had worsened.  His last VA examination 
was in September 2004.  As it has been two and a half years 
since his last VA psychiatric examination, a remand is 
warranted for a VA examination in order to assess the current 
severity of his service-connected PTSD.  38 C.F.R. § 3.159 
(c)(4).  As the case must be remanded for the foregoing 
reason, any recent VA treatment records and private records 
from John P. Mulkern, M.D. should also be obtained.

With regard to the issue of whether new and material evidence 
has been presented to reopen a claim for service connection 
for a skin disorder, in a March 2004 rating decision the RO 
denied this claim.  In a statement, received in June 2004, 
the veteran expressed disagreement with this decision.  This 
statement is a timely notice of disagreement.  See 38 C.F.R. 
§ 20.201.  The RO has not issued a statement of the case 
(SOC) on this issue, and no appeal has been perfected.  The 
Court has held that where a notice of disagreement has been 
filed with regard to an issue, and a statement of the case 
has not been issued, the appropriate Board action is to 
remand the issue to the RO for issuance of a statement of the 
case.  Manlincon v. West, 12 Vet. App. 238 (1999).  The Board 
notes that the RO again denied this claim in a September 2004 
rating decision; however, the fact remains that an SOC has 
not been issued.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the 
veteran's treatment records for PTSD 
from the Brockton VA treatment facility, 
dated since September 2003.

2.  Make arrangements to obtain the 
veteran's treatment records for PTSD 
from John P. Mulkern, M.D, dated since 
December 2001.

3.  Upon completion of the above, the 
veteran should be scheduled for a VA 
examination to determine the current 
severity of his PTSD.  The claims 
folder, to include a copy of this 
Remand, must be made available to and 
reviewed by the examiner prior to 
completion of the examination report, 
and the examination report must reflect 
that the claims folders were reviewed.

Following examination of the veteran, 
the examiner should identify what 
symptoms, if any, the veteran currently 
manifests or has manifested in the 
recent past that are attributable to his 
service-connected PTSD.  The examiner 
must conduct a detailed mental status 
examination.  The examiner must also 
discuss the effect, if any, of the 
veteran's PTSD on his social and 
industrial adaptability.

The examiner should assign a Global 
Assessment of Functioning (GAF) score 
for the veteran's PTSD consistent with 
the American Psychiatric Association: 
Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition (DSM-
IV) and explain the significance of the 
score.

A complete rationale for all opinions 
should be provided.

4.  Readjudicate the claim for an 
increased rating for PTSD, with 
application of all appropriate laws and 
regulations, and consideration of any 
additional information obtained as a 
result of this remand.  If the decision 
remains adverse to the appellant, he 
should be provided a supplemental 
statement of the case and afforded a 
reasonable period of time within which 
to respond thereto.  

5.  Provide the veteran a statement of 
the case with respect to the issue of 
whether new and material evidence has 
been presented to reopen a claim for 
service connection for a skin disorder.  
The veteran should be informed of the 
actions necessary to perfect an appeal 
on this issue. Thereafter, this issue is 
to be returned to the Board only if an 
adequate and timely substantive appeal 
is filed.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this REMAND are to obtain additional information and 
comply with due process considerations.  No inference should 
be drawn regarding the final disposition of this claim as a 
result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


